SUPERIOR COURT
of the
State of Delaware

Kent County Courthouse
William L. Witham, Jr. 38 The Green
Resident Judge Dover, Delaware 19901
Telephone (302) 739-5332

February 19, 2021

Zachary A. George, Esquire

Hudson Jones Jaywork & Fisher LLC
225 South State Street

Dover, Delaware 19901

Mr. Chris Doughty
Ms. Pamela Doughty
2735 Heath Road
Macon, Georgia 31206

Re: Doughty-McKenna Family Trust v. Chris & Pamela Doughty
C.A. No. K20C-07-007 WLW

Dear Mr. George and Mr. & Mrs. Chris Doughty:

Before the Court is Petitioner Doughty-McKenna Family Trust’s (hereafter
“the Trust”) Moton to Strike Affidavit and for Order Recognizing Averments
Deemed Admitted (hereafter “the Motion”). On September 15, 2020, pro se
Respondents Chris Doughty and Pamela Doughty filed a response to the Amended
Complaint which required Respondents to answer by affidavit pursuant to 10 Del.
C. § 3901. A Motion for Default Judgment was filed by the Trust due to the fact
that Respondent Pamela Doughty failed to file an affidavit of defense with the
response pertaining to Count IV of the Amended Complaint. The motion was
answered, and a hearing was held via video conference on October 14, 2020. Asa
result of the hearing, this Court did not enter a default due in part to the complicated
family issues presented but deemed the allegations with respect to Count IV to be
admitted as an alternative in its discretion. The Court also extended the time in
which Respondent Pamela Doughty could file an affidavit of defense for 30 days.
Doughty-McKenna Family Trust v. Doughty
C.A. No. K20C-07-007 WLW
February 19, 2021

An affidavit of defense was filed on November 16, 2020 which was past the deadline
of November 13, 2020 set by the Court.

This is a disconcerting and an unfortunate long-term family dispute with little
hope for an amenable resolution short of a trial. The Court advised the parties to
engage in mediation which has proven to not be possible.’ I must advise the parties,
particularly the pro se Respondents, that the only matters before the Court are the
allegations set forth in the Amended Complaint, nothing else. I agree with the Trust
that this case, in its present form, is limited in scope. In examining the facts so far,
the dispute for Count IV revolves around a contractual arrangement calling for the
transfer of a John Deere 1575 Commercial Front Mower from Respondent Pamela
Doughty to the Trust upon the Trust’s satisfaction of the finance agreement made
with John Deere and Atlantic Tractor.?_ The Trust alleges that Respondent Pamela
Doughty “physically removed ... the mower” without permission from the Trust.

The Respondents, in their belated Affidavit of Defense, dispute the demand
for $25,608.28 for the breach of contract and claim it was originally purchased by
Respondent Pamela Doughty. In a narrative fashion it related the history of this
issue as well as a lengthy history of many disputes with the Trust, the Trustee of the
Trust, Graeme Doughty, and family conflicts.

The Affidavit is notarized but does not address each specific allegation in
Count IV of the Amended Complaint, nor does it state that the Respondent Pamela
Doughty has a legal defense to the action, has read the motion, and believes the facts
stated in it to be true. In effect, it is deficient.

The Affidavit sets forth matters which are not relevant to what is required and
may be barred under the parol evidence rule.* The agreement appears to be a fully
integrated contract.

 

' Letter of Counsel for Petitioner dated Jan. 20, 2021, Trans. ID 662952284.

2 Pet.’s Comp. Ex. B.

3 Pet.’s Comp. Para. 13.

‘ Williston on Contracts §33.1 (4 Ed.) (The parol evidence rule seeks to achieve the related goal
of insuring that the contracting parties ... will not vary the terms of their written undertaking,

thereby reducing the potential for litigation.)
2
Doughty-McKenna Family Trust v. Doughty
C.A. No. K20C-07-007 WLW
February 19, 2021

Default judgments can be granted for a failure to provide an affidavit of
defense with the answer. When the Court hears motions for default judgment, the
Court has “discretion on deciding whether to enter a default judgment.”> An
Affidavit of Defense is a requirement of 10 Del. C. § 3901 which states:

In all actions upon bills, notes, bonds or other instruments of writing
for payment of money or for the recovery of book accounts, on foreign
judgments, and in all actions of scire facias on recognizances,
judgments or mortgages, the plaintiff may specifically require the
defendant or defendants to answer any or all allegations of the
complaint by an affidavit setting forth the specific nature and character
of any defense and the factual basis therefor, by the specific notion upon

the fact of the complaint that those allegations must be answered by
affidavit.®

The affidavit need not be a repeat of the Respondent’s answer, but it does need to be
an affirmation of the Respondent that “she has a legal defense to the action” and that
she has read the motion and believes that the facts stated in it to be true.’ The idea
here is to only permit trial in such cases where a respondent is willing to swear that
she has a valid, just, and legal defense to the action. The Affidavit fails to specify
which allegations are true and to which ones the Respondent Pamela Doughty has a
legal defense.

As stated in Wilmington Savings Fund Society, FSB v. Brown Shiels &
O’Brien, LLC, et al., 2013 WL 5786998 (Del. Super. 2013), Courts have been
consistent in giving strict interpretation of the requirement of the statute permitting
judgment on affidavits of demand.

Here, the Trust has met the requirements of 10 Del. C. § 3901. The Amended
Complaint attaches the written contract described in Court IV with the required

 

° In Re Cartee, Inc., 1997 WL 529589 at *1; citing. C. Miller v. Master Home Bldrs. Co., 239
A2nd 696 at 697 (Del. Super. 1968).
6 10 Del. C. § 3901 (a).
’ General Motors Acceptance Corp. v. Moore, 1981 WL 377657 at *1 (Del. Super. 1997).
3
Doughty-McKenna Family Trust v. Doughty
C.A. No. K20C-07-007 WLW
February 19, 2021

demand for an answer by affidavit pursuant to 10 Del. C. § 3901. Respondents are
late with their proffered affidavit after the Court granted them an opportunity to file
one.

Wherefore, for the foregoing reasons, the Trust’s Motion to Strike is granted
and the averments in Count IV of the Amended Complaint are admitted.

IT IS SO ORDERED.

/s/ William L. Witham, Jr.
Resident Judge

WLW/dmh